 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1256 
In the House of Representatives, U. S.,

May 20, 2010
 
RESOLUTION 
Congratulating Phil Mickelson on winning the 2010 Masters golf tournament. 
 
 
Whereas, on April 11, 2010, Phil Mickelson won the Masters golf tournament for the third time at the Augusta National Golf Course in Augusta, Georgia; 
Whereas the Augusta National Golf Course was established in 1933; 
Whereas the Masters was started by Clifford Roberts and Robert Tyre Bobby Jones, Jr., who designed the Augusta National Golf Course with course architect Alister MacKenzie; 
Whereas the Augusta National Golf Course has hosted the Masters since 1934; 
Whereas the Masters is one of the 4 major championships in professional golf; 
Whereas past Masters champions include some of the greatest players in golf history, such as Walter Hagen, Ben Hogan, Arnold Palmer, Gary Player, Byron Nelson, Jack Nicklaus, Gene Sarazen, Sam Snead, Tom Watson, and Tiger Woods; 
Whereas Phil Mickelson shot a final round 67 for a 72-hole total of 16 under par, 3 strokes better than any other competitor; 
Whereas Phil Mickelson brings great pride and honor to his family and friends through the tremendous skill, patience, and determination he displayed in victory; 
Whereas Phil Mickelson has won 4 major championships, including the Masters 3 times, and a total of 38 events on the PGA Tour; and 
Whereas the Phil and Amy Mickelson Foundation, through involvement with Start Smart, the Mickelson ExxonMobil Teachers Academy, and other causes, have supported a variety of youth and family initiatives: Now, therefore, be it  
 
That the House of Representatives congratulates Phil Mickelson on the outstanding accomplishment of winning the 2010 Masters golf tournament. 
 
Lorraine C. Miller,Clerk.
